Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 4/6/21 has been entered. 
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.




Claim 21-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 2 of U.S. Patent No. 10,330,297 in view of  Yu US 2010/0320903. 
Present Application 16426,659
21. A lighting device for providing decorative lighting comprising: a base comprising a heat-sink; an optical element coupled to the base, the optical element comprising: a first light emitting element provided as a string of a plurality of light emitting diodes; a light guide encapsulating the plurality of light emitting diodes and having an out-coupling surface for decorative illumination via the light guide optical element; and  an envelope encapsulating said optical element; wherein the lighting device resembles a traditional incandescent light bulb comprising a filament due to at least one of a shape of the light guide, a color of the decorative illumination, an intensity of the decorative illumination, and the decorative illumination via the light guide; 
and an upper portion of the heat sink having a reflective surface to output a portion of the light emitted from the plurality of light emitting diodes.  

22. (Currently Amended) The lighting device as defined in claim 21, wherein the light guide comprises an optical fiber made of material including plastics or glass-fiber. 
 
23. (Previously Presented) The lighting device as defined in claim 21, wherein the out-coupling surface is located on a spiral filament-shaped portion of the optical element.


7. A lighting device for providing decorative lighting comprising: a base comprising a heat-sink; an optical element disposed on a base in which a first light emitting element is provided as a string of a plurality of light emitting diodes; an envelope encapsulating said optical element; wherein the optical element comprises a light guide encapsulating the plurality of light emitting diodes and having an out-coupling surface for decorative illumination via the light guide; wherein the optical element comprises a spiral portion in a substantially horizontal plane with two substantially vertically extended portions connected to ends of the horizontal spiral portion; wherein due to a shape of the light guide, a color of the decorative illumination, an intensity of the decorative illumination, or a combination thereof, the decorative illumination via the light guide resembles a traditional incandescent light bulb comprising a filament; and second light emitting elements disposed on the base, each spaced apart from each other, and configured to emit light directly without having any light guide, wherein the second light emitting elements comprise light emitting diodes (LEDs).
2. The lighting device as defined in claim 1, wherein the light guide comprises an optical fiber made of a material including plastics or glass-fiber.

. 
Yu teaches a heat sink base with an upper portion of the heat sink having a reflective surface to output a portion of the light emitted from light emitting diodes. 

Claim 22 is obvious in view of ‘297 claim 2.  Optical elements are commonly formed of plastic or glass and it would have been obvious to one of ordinary skill to make the optical element plastic or glass (such as claimed in ‘297, claim 2) in order to provide good optical performance. One would have been motivated to use plastic (for low cost) or glass (to maximize optical performance).
Claim 23 is obvious in view of ‘297 claim 7 which provides for a spiral portion that resembles a filament.




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21 and  22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanda US 2007/0139949.

It is noted that while, Tanda’s figs. 8 and 10 which depicts the bulb and envelope elements include a single LED,  Tanda also teaches a plurality of LEDs (fig. 14 and 15)  that extend in a filament longitudinal direction which one of ordinary skill would recognize as being intended for use in a bulb and envelope as previously described by Tanda.  It would have been obvious to one of ordinary skill in the art at the time of filing to use the plurality of LEDs as shown in figs 14 and 15 in a bulb as shown in figs 8 or 10 (which is intended/implied by Tanda). One of ordinary skill in the art would have been motivated to use a plurality of LEDs in order in increase the level of illumination emitting from the bulb as well known in the art. 
In regard to claim 22, Tanda teaches the light guide comprises an optical fiber made of material including plastics or glass-fiber [0044].  

23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanda in view of Huang US 2011/0050073. 
Tanda lacks the out-coupling surface is located on a spiral filament-shaped portion of the optical element.  
Huang teaches an optical element encapsulating LEDs wherein the outcoupling surface is in the shape of a spiral filament (fig. 7). 
It would have been obvious to one of ordinary skill in the art at the time of filing to make the optic of Tanda shaped like a spiral filament such as taught by Huang. One of ordinary skill in the art would have been motivated to make the optical element of Tanda shaped in a spiral in order to increase atheistic appeal and make the bulb area even more like a traditional filament. 
Allowable Subject Matter
Claims 27-34 would be allowable if the above 112 rejection were overcome. 
  	In regard to claim 27, the prior art fails to show or fairly suggest a  lighting device for providing decorative lighting comprising: a base comprising a heat-sink; an optical element coupled to the base, the optical element comprising: a first light emitting element is provided as a string of a plurality of light emitting diodes; a light guide encapsulating the plurality of light emitting diodes and having an out-coupling surface for decorative illumination via the light guide; an envelope encapsulating the optical element; wherein the out-coupling surface is located on a portion of the light guide that is in the shape of a spiral filament; wherein the lighting device resembles a traditional and Serial No.: 16/426,659-4- an upper portion of the heat-sink positioned to hide the second light emitting elements disposed on the base, wherein the upper portion of the heat-sink includes a reflective surface to output light emitted from the second light emitting elements disposed on the base.  


Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131.  The examiner can normally be reached on usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JULIE A BANNAN/Primary Examiner, Art Unit 2875